Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made by and among Randolph
Bancorp, Inc. (the “Company”), Envision Bank (the “Bank” and together with the
Company, the “Employers”) and William M. Parent (the “Executive”). Either the
Company or the Bank may satisfy the Employers’ obligations under this Agreement.

WHEREAS, the Employers desire to employ the Executive and the Executive desires
to be employed by the Employers beginning on April 1, 2020 (the “Effective
Date”) on the terms contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term. The Employers shall employ the Executive and the Executive shall be
employed by the Employers pursuant to this Agreement commencing as of the
Effective Date and continuing until such employment is terminated in accordance
with the provisions hereof (the “Term”). The Executive’s employment with the
Employers shall be “at will,” meaning that the Executive’s employment may be
terminated by the Employers or the Executive at any time and for any reason
subject to the terms of this Agreement.

(b) Position, Duties and Commitment.

(i) Position. The Executive shall serve as the President and Chief Executive
Officer (“CEO”) of the Company and the Bank and shall have such powers and
duties as may from time to time be prescribed by the Board of Directors of the
Company (the “Company Board”) or the Board of Directors of the Bank (the “Bank
Board”), to each which he shall report.

(ii) Board Membership. The Employers shall cause the Executive to be nominated
for election to the Company Board and the Bank Board and to be recommended to
the stockholders for election to each such Board, on which the Executive shall
serve for so long as the Executive remains the President and CEO of the Company
and the Bank; provided that the Executive shall be deemed to have resigned from
each such Board and from any other positions that he holds with the Employers or
any affiliate upon ceasing to serve as President and CEO of the Company and the
Bank for any reason. The Executive shall sign any documents as he may reasonably
be requested to sign to confirm any such resignations. Notwithstanding the
foregoing, the Executive shall recuse himself from any portion of any meeting of
either the Company Board or the Bank Board concerning his employment terms, the
assessment of his performance or the continuation of his employment, except as
may otherwise be specifically provided in any governing documents of the Company
or the Bank.



--------------------------------------------------------------------------------

(iii) Full-Time Commitment. The Executive shall devote his full working time and
efforts to the business and affairs of the Employers. Notwithstanding the
foregoing, the Executive may serve on other boards of directors or engage in
trade association, religious, charitable or other community activities if such
services and activities are disclosed in advance to the Bank Board and the Bank
Board does not object to them; provided that the Executive is not obligated to
disclose religious, charitable or other community activities that do not involve
a material time commitment unless requested.

2. Compensation and Related Matters.

(a) Base Salary. The Executive’s initial base salary shall be paid at the rate
of $ 400,000 per year. The Executive’s base salary shall be subject to periodic
review and adjustment by the Bank Board or the Compensation Committee of the
Bank Board (the “Compensation Committee”). The base salary in effect at any
given time is referred to herein as “Base Salary.” The Base Salary shall be
payable in a manner that is consistent with the Bank’s usual payroll practices
for executive officers.

(b) Annual Bonus. The Executive shall be eligible to receive annual cash
incentive compensation as determined by the Bank Board or the Compensation
Committee (the “Annual Bonus”). The criteria for the Executive’s Annual Bonus
(the “Annual Bonus Criteria”), whether any Annual Bonus is earned, and the
amount of any Annual Bonus shall be determined in the sole discretion of the
Bank Board or the Compensation Committee. The Bank Board or the Compensation
Committee shall make good faith efforts to establish the Annual Bonus Criteria
by June 1, 2020 (with respect to the Executive’s first year of employment) or
March 1 for any calendar year thereafter, and shall consult with the Executive
prior to establishing the Annual Bonus Criteria. The Annual Bonus, if any, for
calendar year 2020 shall be prorated based on the portion of the year for which
the Executive is employed by the Employers. The Employers shall pay the Annual
Bonus, if any, to the Executive on or before April 15 of the year following the
year for which the amount of the Annual Bonus is determined. Except as otherwise
provided herein, to earn any Annual Bonus, the Executive must be employed by the
Employers on the day such Annual Bonus is paid.

(c) Equity. As a material inducement for the Executive to accept employment with
the Employers, on the date that the Executive commences employment with the
Company and the Bank (the “Commencement Date”), the Executive will be inducement
granted awards of (i) 10,000 shares of restricted stock and (ii) a non-statutory
stock option to purchase 29,412 shares of the Company’s common stock. Such
shares of restricted stock and stock option will vest annually in five equal
installments on the anniversary of the Commencement Date, subject to the
Executive’s continued employment with the Company and the Bank through each such
vesting date. In addition, the Employers may from time to time provide the
Executive with the opportunity to receive equity pursuant to and subject to the
terms of the Company’s 2017 Stock Option and Incentive Plan, the Bank’s Employee
Stock Ownership Plan or any replacement incentive plans (the “Equity
Documents”). This shall not be construed to require the Employers to maintain
any such plan.

 

2



--------------------------------------------------------------------------------

(d) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable business expenses incurred by the Executive during the Term
in performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Bank for its senior executives.

(e) Car Allowance. The Bank shall provide to the Executive a car allowance
payment in the amount of $750.00 per month, subject to tax-related withholdings
and subject to and in accordance with any Bank policies and procedures
applicable to such payment.

(f) Other Benefits. The Executive shall be eligible to participate in or receive
benefits under the Bank’s employee benefit plans and programs in effect from
time to time and applicable generally to its senior executives, subject to the
terms and conditions of such plans and programs.

(g) Paid Time Off. The Executive shall be eligible to take paid time off in
accordance with the Bank’s applicable paid time off policy for its senior
executives, as may be in effect from time to time.

3. Termination. The Executive’s employment hereunder may be terminated without
any breach of this Agreement under the following circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon death.

(b) Disability. The Employers may terminate the Executive’s employment if the
Executive is disabled and unable (or expected to a reasonable degree of medical
certainty to be unable) to perform the essential functions of the Executive’s
then existing position or positions under this Agreement with or without
reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period. If any question shall arise as to whether
during any period the Executive is disabled so as to be unable (or expected to a
reasonable degree of medical certainty to be unable) to perform the essential
functions of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Employers
shall, submit to the Employers a certification in reasonable detail by a
physician selected by the Employers to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue. The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification. If such question shall arise and the
Executive shall fail to submit such certification, the Employers’ determination
of such issue shall be binding on the Executive. Nothing in this Section 3(b)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.

 

3



--------------------------------------------------------------------------------

(c) Termination by the Employers for Cause. The Employers may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean any of the following:

(i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of the Executive’s duties, including, without
limitation, (A) willful failure or refusal to perform material responsibilities
that have been requested by the Company Board or the Bank Board; (B) dishonesty
to the Company Board or the Bank Board with respect to any material matter; or
(C) misappropriation of funds or property of the Company, the Bank or any of its
or their subsidiaries or affiliates other than the occasional, customary and de
minimis use of the Employers’ property for personal purposes;

(ii) the commission by the Executive of, or indictment of the Executive for,
acts satisfying the elements of (A) any felony or (B) a misdemeanor involving
moral turpitude, deceit, dishonesty or fraud;

(iii) any misconduct by the Executive, regardless of whether or not in the
course of the Executive’s employment, that would reasonably be expected to
result in material injury or reputational harm to the Company or the Bank or any
of its or their subsidiaries or affiliates if the Executive were to continue to
be employed in the same position;

(iv) a breach by the Executive of any of the provisions contained in Section 8
of this Agreement or the Nonsolicitation Agreement (as defined below);

(v) a material violation by the Executive of any of the Company’s or the Bank’s
written employment policies (including, without limitation, any ethic policies,
codes of conduct, policies concerning substance abuse or policies concerning
sexual harassment or other discriminating harassment); or

(vi) the Executive’s failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company or the Bank to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation.

(d) Termination by the Employers without Cause. The Employers may terminate the
Executive’s employment hereunder at any time without Cause. Any termination as a
result of the death or disability of the Executive under Section 3(a) or
(b) shall not be considered a termination without Cause.

(e) Termination by the Executive. The Executive may terminate employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
completed all steps of the Good Reason Process (hereinafter defined) following
the occurrence of any of the following events without the Executive’s consent
(each, a “Good Reason Condition”):

(i) a material adverse change by the Employers, not consented to by the
Executive, in the nature or scope of the Executive’s responsibilities, title,
authorities, powers, functions or duties from the responsibilities, title,
authorities, powers, functions or duties normally exercised by an executive in
the position of President and CEO of the Company and the Bank;

 

4



--------------------------------------------------------------------------------

(ii) the relocation of the office at which the Executive is principally
employed, such that there is an increase of more than thirty-five (35) miles of
driving distance from the Executive’s principal residence (as of the date of the
relocation) to such office as a result of such relocation; or

(iii) a material breach of this Agreement by the Employers.

The “Good Reason Process” consists of the following steps:

(i) the Executive reasonably determines in good faith that a Good Reason
Condition has occurred;

(ii) the Executive notifies the Employers in writing of the first occurrence of
the Good Reason Condition within 60 days after the first occurrence of such
condition;

(iii) the Executive cooperates in good faith with the Employers’ efforts, for a
period of not less than 30 days following such notice (the “Cure Period”), to
remedy the Good Reason Condition;

(iv) notwithstanding such efforts, the Good Reason Condition continues to exist;
and

(v) the Executive terminates employment within 60 days after the end of the Cure
Period.

If the Employers cure the Good Reason Condition during the Cure Period, Good
Reason shall be deemed not to have occurred. Notwithstanding anything to the
contrary herein, (i) in the event of a sale or other disposition of all or
substantially all of the assets of the Company or the Bank, the Executive shall
not be considered to have been terminated from employment without Cause or to
have Good Reason for termination if the Company’s or the Bank’s
successor-in-interest offers an employment relationship to the Executive on
terms that would not constitute Good Reason hereunder; and (ii) a reduction in
duties, position or responsibilities solely by virtue of the Company or the Bank
being acquired and made part of a larger entity, whether as a subsidiary,
business unit or otherwise (as, for example, when the CEO of the Bank remains
the CEO of the Bank following a Change in Control where the Bank becomes a
wholly owned subsidiary of the acquiror, but is not made the CEO of the
acquiring corporation) will not constitute “Good Reason.”

(f) Accrued Obligations. If the Executive’s employment with the Employers is
terminated for any reason, the Employers shall pay or provide to the Executive
(or to the Executive’s authorized representative or estate) (i) any Base Salary
earned through the Date of Termination; (ii) unpaid expense reimbursements
(subject to, and in accordance with, Section 2(d) of this Agreement); and
(iii) any vested benefits the Executive may have under any employee benefit plan
of the Bank through the Date of Termination, which vested benefits shall be paid
and/or provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Obligations”).

 

5



--------------------------------------------------------------------------------

4. Notice and Date of Termination.

(a) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Employers or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party or parties hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon.

(b) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by death, the date of death; (ii) if the
Executive’s employment is terminated on account of disability under Section 3(b)
or by the Employers for Cause under Section 3(c), the date on which Notice of
Termination is given; (iii) if the Executive’s employment is terminated by the
Employers without Cause under Section 3(d), the date on which a Notice of
Termination is given or the date otherwise specified by the Employers in the
Notice of Termination; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) other than for Good Reason, thirty (30) days after
the date on which a Notice of Termination is given, and (v) if the Executive’s
employment is terminated by the Executive under Section 3(e) for Good Reason,
the date on which a Notice of Termination is given after the end of the Cure
Period. Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Employers, the Employers may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
termination by the Employers for purposes of this Agreement.

5. Severance Pay and Benefits Upon Termination by the Employers without Cause or
by the Executive for Good Reason Outside the Change in Control Period. If the
Executive’s employment is terminated by the Employers without Cause as provided
in Section 3(d), or the Executive terminates employment for Good Reason as
provided in Section 3(e) (either of which is a “Qualifying Termination”), each
outside of the Change in Control Period (as defined below) then, in addition to
the Accrued Obligations, the Executive will be entitled to the following
benefits, subject to the Executive signing a separation agreement and release
substantially in the form of Exhibit A (the “Release Agreement”) within
twenty-one (21) days after it is tendered and not revoking the Release Agreement
within the seven (7) business day revocation period set forth in the Release
Agreement:

(a) the Employers shall pay the Executive an amount equal to twelve (12) months
of the Executive’s Compensation Rate (the “Severance Amount”). The Executive’s
“Compensation Rate” means the Executive’s annual rate of pay based on the total
of the Executive’s annual Base Salary as of the Date of Termination plus the
average Annual Bonus awarded to the Executive by the Bank during the three
(3) full fiscal years of the Bank immediately preceding the Date of Termination
(or for such lesser number of full fiscal years for which the Executive has been
employed); and

(b) subject to the Executive’s copayment of premium amounts at the applicable
active employees’ rate and the Executive’s proper election to receive benefits
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Employers shall pay to the group health plan provider, the COBRA
provider or the Executive a monthly payment equal to the monthly employer
contribution that the Employers would have

 

6



--------------------------------------------------------------------------------

made to provide health insurance to the Executive if the Executive had remained
employed by the Employers (the “COBRA Continuation Payment”) until the earliest
of (A) the twelve (12) month anniversary of the Date of Termination; (B) the
Executive’s eligibility for group medical plan benefits under any other
employer’s group medical plan; or (C) the cessation of the Executive’s
continuation rights under COBRA; provided, however, if the Employers determine
that the Employers cannot pay such amounts to the group health plan provider or
the COBRA provider (if applicable) without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then the Employers shall convert such payments to payroll payments directly to
the Executive for the time period specified above. Such payments shall be
subject to tax-related deductions and withholdings and paid on the Bank’s
regular payroll dates.

The amounts payable under Section 5, to the extent taxable, shall be paid out in
substantially equal installments in accordance with the Bank’s payroll practice
over twelve (12) months commencing within 60 days after the Date of Termination
(the “Severance Pay Period”); provided, however, that if the 60-day period
begins in one calendar year and ends in a second calendar year, the Severance
Amount, to the extent it qualifies as “non-qualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), shall begin to be paid in the second calendar year by the
last day of such 60-day period; provided, further, that the initial payment
shall include a catch-up payment to cover amounts retroactive to the day
immediately following the Date of Termination. Each payment pursuant to this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2).

6. Severance Pay and Benefits Upon Termination by the Employers without Cause or
by the Executive for Good Reason within the Change in Control Period. The
provisions of this Section 6 shall apply in lieu of, and expressly supersede,
the provisions of Section 5 if (i) the Executive experiences a Qualifying
Termination and (ii) the Date of Termination is within twenty-four (24) months
after the occurrence of the first event constituting a Change in Control (such
period, the “Change in Control Period”). These provisions shall terminate and be
of no further force or effect after a Change in Control Period.

(a) If the Executive experiences a Qualifying Termination and in each case the
Date of Termination occurs during the Change in Control Period, then, in
addition to the Accrued Obligations:

(i) the Employers shall pay to the Executive a severance payment in an amount
equal to three (3) times the Executive’s Compensation Rate (the “Change in
Control Payment”); and

(ii) subject to the Executive’s copayment of premium amounts at the applicable
active employees’ rate and the Executive’s proper election to receive benefits
under COBRA, the Employers shall pay to the group health plan provider, the
COBRA provider or the Executive the COBRA Continuation Payment until the
earliest of (A) the twelve (12) month anniversary of the Date of Termination;
(B) the Executive’s eligibility for group medical plan benefits under any other
employer’s group medical plan; or (C) the cessation of the Executive’s
continuation rights under COBRA; provided, however, if

 

7



--------------------------------------------------------------------------------

the Employers determine that it cannot pay such amounts to the group health plan
provider or the COBRA provider (if applicable) without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then the Employers shall convert such payments to payroll payments
directly to the Executive for the time period specified above. Such payments
shall be subject to tax-related deductions and withholdings and paid on the
Bank’s regular payroll dates.

The amounts payable under this Section 6(a), to the extent taxable, shall be
paid or commence to be paid within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, such payments to the extent they qualify as
“non-qualified deferred compensation” within the meaning of Section 409A of the
Code, shall be paid or commence to be paid in the second calendar year by the
last day of such 60-day period.

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Employers to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code, and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii) For purposes of this Section 6(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

8



--------------------------------------------------------------------------------

(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 6(b)(i) shall be made by a nationally
recognized accounting firm selected by the Employers (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Employers and
the Executive within 15 business days of the Date of Termination, if applicable,
or at such earlier time as is reasonably requested by either of the Employer or
the Executive. Any determination by the Accounting Firm shall be binding upon
the Employers and the Executive.

(c) Definitions. For purposes of this Section 5, the following terms shall have
the following meanings:

(i) Change in Control. A “Change in Control” shall be deemed to have occurred
upon the occurrence of any one of the following events:

(A) any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
the Bank, any of its or their subsidiaries, or any trustee, fiduciary or other
person or entity holding securities under any employee benefit plan or trust of
the Company, the Bank or any of its or their subsidiaries), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 40 percent or more of the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Company Board (“Voting Securities”) (in such case other than as a result of
an acquisition of securities directly from the Company or in connection with a
public offering); or

(B) persons who, as of the date hereof, constitute the Company Board or the Bank
Board (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of either the Company Board or
the Bank Board, provided that any person becoming a director of the Company or
the Bank subsequent to the date hereof shall be considered an Incumbent Director
if such person’s election was approved by or such person was nominated for
election by either (A) a vote of at least a majority of the Incumbent Directors
of the applicable entity or (B) a vote of at least a majority of the Incumbent
Directors of the applicable entity who are members of a nominating committee
comprised, in the majority, of Incumbent Directors; but provided further, that
any such person whose initial assumption of office is in connection with an
actual or threatened election contest relating to the election of members of the
Company Board or the Bank Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Company Board or
the Bank Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or

 

9



--------------------------------------------------------------------------------

(C) the consummation of (A) any consolidation or merger of the Company or the
Bank where the stockholders of the Company immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, shares representing in the aggregate more than
50 percent of the voting shares of the Company issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), or
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company;

provided, however, that such event is also a “change in control” within the
meaning of Section 409A(a)(2)(A)(v) of the Code and Treasury Regulations issued
thereunder.

Notwithstanding the foregoing Section 6(c)(i)(A), a “Change in Control” shall
not be deemed to have occurred for purposes of the foregoing solely as the
result of an acquisition of securities by the Company that, by reducing the
number of shares of Voting Securities outstanding, increases the proportionate
number of shares of Voting Securities beneficially owned by any person to
40 percent or more of the combined voting power of all then outstanding Voting
Securities; provided, however, that if any person referred to in this sentence
shall thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 40 percent or more of the
combined voting power of all then outstanding Voting Securities, then a “Change
in Control” shall be deemed to have occurred for purposes of the foregoing
Section 6(c)(i)(A).

7. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Employers determine that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement or otherwise on account of the Executive’s separation from service
would be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

 

10



--------------------------------------------------------------------------------

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Employers or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by any party, and as may be necessary to fully comply with
Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
any party.

(e) The Employers make no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

8. Continuing Obligations.

(a) Nonsolicitation and Confidential Information Agreement. As a condition of
employment, the Executive is required to enter into a Nonsolicitation and
Confidential Information Agreement (the “Nonsolicitation Agreement”), attached
hereto as Exhibit B. For purposes of this Agreement, the obligations in this
Section 8 and those that arise in the Nonsolicitation Agreement and any other
agreement relating to confidentiality, assignment of inventions, or other
restrictive covenants shall collectively be referred to as the “Continuing
Obligations.”

(b) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information, other than confidentiality restrictions (if any), or the
Executive’s engagement in any business. The Executive represents to the
Employers that the Executive’s execution of this Agreement, the Executive’s
employment with the Employers and the performance of the Executive’s proposed

 

11



--------------------------------------------------------------------------------

duties for the Employers will not violate any obligations the Executive may have
to any such previous employer or other party. In the Executive’s work for the
Employers, the Executive shall not disclose or make use of any information in
violation of any agreements with or rights of any such previous employer or
other party, and the Executive shall not bring to the premises of the Employers
any copies or other tangible embodiments of non-public information belonging to
or obtained from any such previous employment or other party.

(c) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Employers in (i) the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company or the Bank which
relate to events or occurrences that transpired while the Executive was employed
by the Employers, and (ii) the investigation, whether internal or external, of
any matters about which the Employers believe the Executive may have knowledge
or information. The Executive’s full cooperation in connection with such claims,
actions or investigations shall include, but not be limited to, being available
to meet with counsel to answer questions or to prepare for discovery or trial
and to act as a witness on behalf of the Company or the Bank at mutually
convenient times. During and after the Executive’s employment, the Executive
also shall cooperate fully with the Employers in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Employers. The Employers
shall reimburse the Executive for any reasonable out-of-pocket expenses incurred
in connection with the Executive’s performance of obligations pursuant to this
Section 8(c). Unless the Executive is then employed or the Employers are paying
the Severance Amount, the Employers shall pay the Executive for any services
pursuant to this Section 8(c) at the hourly rate of Executive’s final annual
Base Salary divided by 2,080; provided that no payment obligation shall apply to
services that could be compelled pursuant to a subpoena.

(d) Relief. The Executive agrees that it would be difficult to measure any
damages caused to the Employers which might result from any breach by the
Executive of the Continuing Obligations, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, the Executive
agrees that if the Executive breaches, or proposes to breach, any portion of the
Continuing Obligations, the Employers shall be entitled, in addition to all
other remedies that the Employers may have, to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Company or the Bank.

(e) Protected Disclosures and Other Protected Action. Nothing in this Agreement
shall be interpreted or applied to prohibit the Executive from making any good
faith report to any governmental agency or other governmental entity (a
“Government Agency”) concerning any act or omission that the Executive
reasonably believes constitutes a possible violation of federal or state law or
making other disclosures that are protected under the anti-retaliation or
whistleblower provisions of applicable federal or state law or regulation. In
addition, nothing contained in this Agreement limits the Executive’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including the Executive’s ability to provide documents or other information,
without notice to the Employers. In addition, for the avoidance of doubt,

 

12



--------------------------------------------------------------------------------

pursuant to the federal Defend Trade Secrets Act of 2016, the Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law or under this Agreement or the Nonsolicitation Agreement for the disclosure
of a trade secret that (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

9. Arbitration of Disputes.

(a) Arbitration Generally. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination or retaliation,
whether based on race, religion, national origin, sex, gender, age, disability,
sexual orientation, or any other protected class under applicable law, including
without limitation Massachusetts General Laws Chapter 151B) shall, to the
fullest extent permitted by law, be settled by arbitration in any forum and form
agreed upon by the parties or, in the absence of such an agreement, under the
auspices of JAMS in Boston, Massachusetts in accordance with the JAMS Employment
Arbitration Rules and Procedures, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. The Executive understands
that the Executive may only bring such claims in the Executive’s individual
capacity, and not as a plaintiff or class member in any purported class
proceeding or any purported representative proceeding. The Executive further
understands that, by signing this Agreement, the Employers and the Executive are
giving up any right they may have to a jury trial on all claims they may have
against each other. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. This Section 9 shall be
specifically enforceable. Notwithstanding the foregoing, this Section 9 shall
not preclude any party from pursuing a court action for the sole purpose of
obtaining a temporary restraining order or a preliminary injunction in
circumstances in which such relief is appropriate, including without limitation
relief sought under the Nonsolicitation Agreement; provided that any other
relief shall be pursued through an arbitration proceeding pursuant to this
Section 9.

(b) Arbitration Fees and Costs. The Executive shall be required to pay an
arbitration fee to initiate any arbitration equal to what the Executive would be
charged as a first appearance fee in court. The Employers shall advance the
remaining fees and costs of the arbitrator. However, to the extent permissible
under the law, and following the arbitrator’s ruling on the matter, the
arbitrator may rule that the arbitrator’s fees and costs be distributed in an
alternative manner. Each party shall pay its own costs and attorneys’ fees, if
any. If, however, any party prevails on a statutory or contractual claim that
affords the prevailing party attorneys’ fees (including pursuant to this
Agreement or the Nonsolicitation Agreement), the arbitrator may award attorneys’
fees to the prevailing party to the extent permitted by law.

10. Indemnification. The Executive will be entitled to indemnification to the
extent permitted by law and in accordance with and subject to the Company’s
Amended and Restated By-Laws, dated March 3, 2016 and the Bank’s Amended and
Restated By-Laws, dated March 12, 2018, including as subsequently amended.

 

13



--------------------------------------------------------------------------------

11. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the exclusive jurisdiction of the state and federal courts of the
Commonwealth of Massachusetts. Accordingly, with respect to any such court
action, the Executive submits to the personal jurisdiction of such courts.

12. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, provided that the
Nonsolicitation Agreement and Equity Documents remain in full force and effect.

13. Withholding; Tax Effect. All payments made by the Employers to the Executive
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Employers under applicable law. Nothing in this Agreement shall
be construed to require the Employers to make any payments to compensate the
Executive for any adverse tax effect associated with any payments or benefits or
for any deduction or withholding from any payment or benefit.

14. Assignment. Neither the Executive nor the Employers may make any assignment
of this Agreement or any interest in it, by operation of law or otherwise,
without the prior written consent of the other; provided, however, that the
Company or the Bank may assign its rights and obligations under this Agreement
(including the Nonsolicitation Agreement) without the Executive’s consent to any
affiliate or to any person or entity with whom the Company or the Bank shall
hereafter effect a reorganization, consolidate with, or merge into or to whom it
transfers all or substantially all of its properties or assets; provided further
that if the Executive remains employed or becomes employed by the Company or the
Bank, the purchaser or any of their affiliates in connection with any such
transaction, then the Executive shall not be entitled to any payments, benefits
or vesting pursuant to Section 5 or Section 6 of this Agreement. This Agreement
shall inure to the benefit of and be binding upon the Executive and the
Employers, and each of the Executive’s and the Employers’ respective successors,
executors, administrators, heirs and permitted assigns.

15. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

16. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

17. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

14



--------------------------------------------------------------------------------

18. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Employers or, in
the case of the Employers, at the Bank’s main offices, attention of the Bank
Board.

19. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by duly authorized representatives of the
Company and the Bank.

20. Effect on Other Plans and Agreements. An election by the Executive to resign
for Good Reason under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Bank’s benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Bank’s benefit plans, programs or policies except as
otherwise provided in Section 7 hereof, and except that the Executive shall have
no rights to any severance benefits under any Bank severance pay plan, offer
letter or otherwise. In the event that the Executive is party to an agreement
with the Company or the Bank providing for payments or benefits under such plan
or agreement and under this Agreement, the terms of this Agreement shall govern
and the Executive may receive payment under this Agreement only and not both.
Further, Section 5 and Section 6 of this Agreement are mutually exclusive and in
no event shall the Executive be entitled to payments or benefits pursuant to
both Section 5 and Section 6 of this Agreement.

21. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles thereof.
With respect to any disputes concerning federal law, such disputes shall be
determined in accordance with the law as it would be interpreted and applied by
the United States Court of Appeals for the First Circuit.

22. Conditions. Notwithstanding anything to the contrary herein, the
effectiveness of this Agreement shall be conditioned on (i) the Executive’s
satisfactory completion of reference and background checks, if so requested by
the Employers, and (ii) the Executive’s submission of satisfactory proof of the
Executive’s legal authorization to work in the United States.

23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

24. Required Regulatory Limitation. Notwithstanding anything herein contained to
the contrary:

(a) any payments to the Executive, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with
Section 18(k) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C.
§1828(k), and any regulations promulgated thereunder;

 

15



--------------------------------------------------------------------------------

(b) if the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank pursuant to a notice
served under Section 8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. §1818(e)(3) or
1818(g)(1), Employers’ obligations under this Agreement shall be suspended as of
the date of service of such notice, unless stayed by appropriate proceedings. If
the charges in such notice are dismissed, Employers, in their discretion, may
(i) pay to the Executive all or part of the compensation withheld while the
obligations hereunder were suspended and (ii) reinstate, in whole or in part,
any of the obligations which were suspended;

(c) if the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the FDI Act, 12 U.S.C. §1818(e)(4) or (g)(1), all prospective
obligations of Employers under this Agreement shall terminate as of the
effective date of the order, but vested rights and obligations of Employers and
the Executive shall not be affected;

(d) if the Bank is in default (within the meaning of Section 3(x)(1) of the FDI
Act, 12 U.S.C. §1813(x)(1)), all prospective obligations of Employers under this
Agreement shall terminate as of the date of default, but vested rights and
obligations of Employers and the Executive shall not be affected;

(e) all obligations of Employers hereunder shall be terminated, except to the
extent that a continuation of this Agreement is necessary for the continued
operation of the Bank, (i) by the Federal Deposit Insurance Corporation
(“FDIC”), at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDI Act, 12 U.S.C. §1823(c); or (ii) by the Massachusetts Division of Banks at
the time such of approval of a supervisory merger to resolve problems related to
the operation of the Bank or when the Bank is determined to be in an unsafe or
unsound condition. The vested rights and obligations of the parties shall not be
affected.

In the event that any regulator of the Bank requires that any amounts hereunder
be returned by the Executive to Employers in order to comply with banking laws,
regulations or other requirements in effect at such time, the Executive agrees
to return such amounts.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Effective Date.

 

RANDOLPH BANCORP, INC. By:  

/s/ Kenneth K. Quigley, Jr.

Name:   Kenneth K. Quigley, Jr. Title:   Chairman of the Board ENVISION BANK By:
 

/s/ Kenneth K. Quigley, Jr.

Name:   Kenneth K. Quigley, Jr. Title:   Chairman of the Board

 

EXECUTIVE

/s/ William M. Parent

William M. Parent

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

RELEASE AGREEMENT

I enter into this Separation and Release Agreement (the “Release Agreement”)
pursuant to Section 5 of the Employment Agreement by and among Randolph Bancorp,
Inc. (the “Company”), Envision Bank (the “Bank” and together with the Company,
the “Employers”) and me (the “Employment Agreement”). I acknowledge that my
timely execution and return and my non-revocation of this Release Agreement are
conditions to the payment of the Severance Amount and COBRA Continuation Payment
pursuant to Section 5 of the Employment Agreement. Capitalized terms used herein
and not otherwise defined have the meanings ascribed to such terms in the
Employment Agreement. I therefore agree to the following terms:

1. Release of Claims. I voluntarily release and forever discharge the Company,
the Bank, their respective predecessors, successors and assigns, their
respective employee benefit plans and fiduciaries of such plans, and the current
and former officers, directors, shareholders, members, employees, attorneys,
accountants and agents of each of the foregoing in their official and personal
capacities (collectively referred to as the “Releasees”) generally from all
claims, demands, debts, damages and liabilities of every name and nature, known
or unknown (“Claims”) that, as of the date when I sign this Release Agreement, I
have, ever had, now claim to have or ever claimed to have had against any or all
of the Releasees. This release includes, without limitation, all Claims:

 

  •  

relating to my employment by the Employers and the termination of my employment;

 

  •  

of wrongful discharge;

 

  •  

of breach of contract;

 

  •  

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964, and Claims of
any form of discrimination or retaliation that is prohibited by Massachusetts
General Laws chapter 151B);

 

  •  

under any other federal or state statute;

 

  •  

of defamation or other torts;

 

  •  

of violation of public policy;

 

  •  

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits, including under the Massachusetts Wage
Act, M.G.L. c. 149, §§148-150C or otherwise; and

 

  •  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this Release Agreement shall not affect my rights under
the Employment Agreement, nor shall it affect any Claim that by express terms of
law may not be waived.

 

A-1



--------------------------------------------------------------------------------

2. Protected Disclosures and Other Matters. Nothing contained in this Release
limits my ability to file a charge or complaint with any federal, state or local
governmental agency or commission (a “Government Agency”). In addition, nothing
contained in this Release Agreement limits my ability to communicate with any
Government Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including my ability to provide
documents or other information, without notice to the Employers, nor does
anything contained in this Release apply to truthful testimony in litigation. If
I file any charge or complaint with any Government Agency and if the Government
Agency pursues any claim on my behalf, or if any other third party pursues any
claim on my behalf, I waive any right to monetary or other individualized relief
(either individually, or as part of any collective or class action). Further,
for the avoidance of doubt, pursuant to the federal Defend Trade Secrets Act of
2016, I shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

3. Continuing Obligations. I reaffirm my Continuing Obligations under the
Employment Agreement, including without limitation under the Nonsolicitation
Agreement.

4. Non-Competition. In consideration for the Severance Amount and COBRA
Continuation Payment, to which I understand that I am not otherwise entitled, I
agree that during the Severance Pay Period, I shall not, directly or indirectly
engage, participate, assist or invest in any Competing Business (as hereinafter
defined), regardless of whether as an owner, partner, shareholder, consultant,
agent, employee, co-venturer or otherwise. For purposes of this Agreement, the
term “Competing Business” shall mean any bank or other financial services
business that has a branch office or other place of business (other than solely
an ATM) in Massachusetts. Notwithstanding the foregoing, I may own up to one
percent (1%) of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with a Competing Business.

I understand that the restrictions set forth in this Section 4 are intended to
protect the Employers’ interests in their confidential and proprietary
information and established employee, customer and supplier relationships and
goodwill, and agree that such restrictions are reasonable and appropriate for
this purpose. I further agree that it would be difficult to measure any damages
caused to the Employers which might result from any breach by me of this
Section 4, and that in any event money damages would be an inadequate remedy for
any such breach. Accordingly, I agree that if I breach, or propose to breach
this Section 4, the Employers shall be entitled, in addition to all other
remedies that the Employers may have, to an injunction or other appropriate
equitable relief to restrain any such breach without showing or proving any
actual damage to the Company or the Bank. I further agree that if I breach any
of my obligations under this Section 4, in addition to any other legal or
equitable remedies it may have for such breach, the Employers shall have the
right to terminate payment of the Severance Amount and receive repayment from me
of any Severance Amount that has been paid to me. The termination and/or
repayment of the Severance Amount in the event of my breach will not affect the
Continuing Obligations. Without limiting the Employers’ remedies hereunder, if
the Company or the Bank prevails in any action to enforce this Agreement, then I
shall be liable to the Company or the Bank for reasonable attorneys’ fees and
costs incurred by the Company or the Bank in connection with such action.

 

A-2



--------------------------------------------------------------------------------

5. Non-Disparagement. I agree not to make any disparaging statements concerning
the Company, the Bank or any of its or their affiliates or current or former
officers, directors, shareholders, employees or agents; the products, services
or programs provided or to be provided by the Company or the Bank; or the
business affairs, operation, management or the financial condition of the
Company or the Bank. For the avoidance of doubt, these nondisparagement
obligations are subject to Section 2 of this Release Agreement.

6. No Assignment. I represent that I have not assigned to any other person or
entity any Claims against any Releasee.

7. Right to Consider and Revoke Release Agreement. I acknowledge that I have
been given the opportunity to consider this Release Agreement for a period of 21
days from the date when it is tendered to me. In the event that I executed this
Release Agreement within less than 21 days, I acknowledge that such decision was
entirely voluntary and that I had the opportunity to consider this Release
Agreement until the end of the 21-day period. To accept this Release Agreement,
I shall deliver a signed Release Agreement (either as an original or as a PDF
copy attached to an email) to Kenneth K. Quigley, Jr., Chairman of the Board,
Ken.Quigley@outlook.com, within such 21-day period; provided that I acknowledge
that the Employers may change the designated recipient by notice. For a period
of seven business days from the date when I execute this Release Agreement (the
“Revocation Period”), I shall retain the right to revoke this Release Agreement
by written notice that is received by Mr. Quigley or other recipient designated
by the Employers or before the last day of the Revocation Period. This Release
Agreement shall take effect only if it is executed within the 21-day period as
set forth above and if it is not revoked pursuant to the preceding sentence. If
those conditions are satisfied, this Release Agreement shall become effective
and enforceable on the date immediately following the last day of the Revocation
Period (the “Effective Date”).

8. Other Terms.

(a) Legal Representation; Review of Release Agreement. I acknowledge that I have
been advised to discuss all aspects of this Release Agreement with my attorney,
that I have carefully read and fully understand all of the provisions of this
Release Agreement and that I am voluntarily entering into this Release
Agreement.

(b) Binding Nature of Release Agreement. This Release Agreement shall be binding
upon me and upon my heirs, administrators, representatives and executors.

(c) Amendment. This Release Agreement may be amended only upon a written
agreement executed by the Employers and me.

(d) Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release Agreement shall not be affected
thereby and the illegal, invalid or unenforceable term or provision shall be
severed from the remainder of this Release Agreement. In the event of such
severance, the remaining covenants shall be binding and enforceable.

 

A-3



--------------------------------------------------------------------------------

(e) Governing Law and Interpretation. This Release Agreement shall be deemed to
be made and entered into in the Commonwealth of Massachusetts, and shall in all
respects be interpreted, enforced and governed under the laws of the
Commonwealth of Massachusetts, without giving effect to the conflict of laws
principles of such Commonwealth. The language of all parts of this Release
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against either the Employers or me.

(f) Absence of Reliance. I acknowledge that I am not relying on any promises or
representations by the Employers or any of their agents, representatives or
attorneys regarding any subject matter addressed in this Release Agreement.

So agreed.

 

 

   

 

William M. Parent     Date

 

A-4